DETAILED ACTION 
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
With regard to the RCE filed 01/18/2022, Claims 11 and 25 are amended. Claims 1-10 are cancelled. Claims 11-30 are pending. No new matter has been added. 


With respect to the RCE filed 01/18/2022, see pages 6-10, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims is withdrawn. With further search and considerations, claims 11-30 are allowed. 



Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 11-30 are allowed. 
Independent Claims 11 and 25 respectively recite the limitations of: recording at least one image of the interior of the vehicle by at least one camera present in the vehicle; identifying image data of the at least one image depicting non-human objects in the interior of the vehicle as vehicle-related; transmitting the image data, after the identifying, to an external server; applying numerical methods for recognizing at least one object to the image data, by the external server; granting access by the user authorized with respect to the external server to the image data; and displaying the at least one object, recognized by the external server, to the user by VR goggles, using the image data.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Ward et al. in paragraphs [0062] and Abstract discloses for providing an output image describing an environmental region of a motor vehicle, comprising the steps of: acquiring image data from the surrounding region of the motor vehicle by means of at least one camera of a camera system of the motor vehicle, transmitting the acquired image data to an off-board server device by the camera system, processing the image data to the at least one output image describing the surrounding area and storing the at least one output image by the server device, providing the at least one output image by means of the server device for retrieving the at least one output image for a plurality of server device external display devices. 

However, Ward et al., even if combined, fail to teach or suggest recording at least one image of the interior of the vehicle by at least one camera present in the vehicle; identifying image data of the at least one image depicting non-human objects in the interior of the vehicle as vehicle-related; transmitting the image data, after the identifying, to an external server; applying numerical methods for recognizing at least one object to the image data, by the external server; granting access by the user authorized with respect to the external server to the image data; and displaying the at least one object, recognized by the external server, to the user by VR goggles, using the image data, as required by claims 11 and 25. Indeed, these references are silent about any such recognizing the detected object in an image corresponds to interior or vehicle and further granting access to user to display the recognized object on virtual reality goggles. The remaining cited art of record does not cure this deficiency. Accordingly, claims 11 and 25 are allowed. Claims 12-24 are allowed by virtue of their dependency on claim 11. Claims 26-30 are allowed by virtue of their dependency on claim 25.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130200991 A1
US 20130154298 A1
US 20130138714 A1
US 20170330034 A1
US 20180056940 A1 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661